Scott, J. (dissenting.)
The plaintiff, claiming to have been a passenger on one of defendant’s steamers from Naples to New York, sues for $700 as the value of a trunk and its contents, said to have been committed to defendant’s care and lost by its negligence. The defendant, after answer denying knowledge or information, asks for a bill of particulars. The motion was denied apparently on the ground that the papers on which the motion was made were insufficient, for the justice filed a memorandum in which he said that he should be inclined to grant the motion, partially or wholly, if the papers were sufficient. The particular insufficiency seems to be that the defendant’s attorney and resident agent, who made the affidavits, could not swear, positively, as to what did or did not happen in Naples or what the. practice of defendant was in any foreign country. The granting of a bill of particulars is not so severe a remedy as the granting of an attachment, or injunction, or order of arrest; and the strict rules applicable to the affidavits necessary to sustain a provisional remedy need not in every case be applied to such an application as the present. If the court can see, from all the circumstances, that the granting of a bill of particulars will tend to promote fairness and justice, and can do the plaintiff no harm, or prejudice any just claim he may have, there is no reason to be astute to find defects in the moving affidavits. In the present case, *94if the plaintiff has a just cause, as we must assume he has, he can lose nothing by giving the defendant reasonable particulars. If he be not required to do so, the defendant will, perforce, be compelled to go to trial without any means of defending itself and be at the plaintiff’s mercy. As to the sufficiency of the affidavits, the defendant’s agent is, I think, competent as to the uniform practice, and the regulations of the company as to issuing checks for baggage, and requiring the purchase óf a ticket before embarking upon a voyage.
I think that the order appealed from should be reversed, with costs and disbursements, and the motion remitted to the court below for determination upon the merits.
Order affirmed, with ten dollars costs and disbursements.